Title: To Benjamin Franklin from William Lee, 26 February 1778
From: Lee, William
To: Franklin, Benjamin


Chaillot Thursday Morning 26 Feb. 78.
Mr. Lee presents his respectful Compliments to Dr. Franklin and informs him that Mr. Deane is engaged this day and cannot come, but can attend tomorrow or next day. Mr. L. therefore wishs to know what day and hour will be most agreeable to Dr. Franklin that he may fix with Mr. Deane and if it is inconvenient to come here, Mr. L. will have the trunk moved to Passy.
 
Addressed: Honourable / Benjamin Franklin Esqr. / Passi
Notation: W Lee to BF. 26. Feb. 78
